IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF THE                                                     No. 84050
                   RESIGNATION OF CHARLES P.
                   COCKERILL, BAR NO. 67.
                                                                                            HLE
                                                                                            JAN 1 3 2022
                                                                                            EUA     A. BROWM
                                                                                                          COU

                                                                                             IEF DEPUTY CLERK



                             ORDER GRANTING PETITION FOR RESIGNATION
                               This is a joint petition by the State Bar of Nevada and attorney
                   Charles P. Cockerill for his resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not actively
                   practicing law in this state may resign from the state bar if certain
                   conditions are met. The petition includes statements from state bar staff
                   confirming that no disciplinary, fee dispute arbitration, or client security
                   fund matters are pending against Cockerill; and that he is current on all
                   membership fee payments and other financial commitments relating to his
                   practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                  Bar counsel has recommended that the resignation be
                   approved, and the Board of Governors has approved the application for
                   resignation.        See SCR 98(5)(a)(2). Cockerill acknowledges that his
                   resignation is irrevocable and that the state bar retains continuing
                   jurisdiction with respect to matters involving a past member's conduct prior
                   to resignation. See SCR 98(5)(c)-(d). Finally, Cockerill has submitted an
                   affidavit of compliance with SCR 115. See SCR 98(5)(e).



Sumen COURT
     OF
   NEVADA
                                                                                             Tz- oi3(17-
(0) P.147A alego


                               411;44,
                                 . 7:--4._ • -4;-!:..x:i6.;.:•ac-rit;441;--'•-•--if.r_est                       i•-•-•<7;r.;
                                              The petition satisfies the requirements of SCR 98(5).
                          Accordingly, we approve attorney Charles P. Cockerill's resignation. SCR
                          98(5)(a)(2). The petition is hereby granted.
                                              It is so ORDERED.

                                                                              06-01,




                          cc:            Bar Counsel, State Bar of Nevada
                                         Charles P. Cockerill
                                         Executive Director, State Bar of Nevada
                                         Admissions Office, United States Supreme Court




  SUPREME COURT
           OF
        NEVADA
                                                                      2
 (o)   1947A    .47pla



,AarigaiskiiAtaeritia),         ".;•1,